Exhibit 10.4

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of January 24, 2006, is made by and
between Carl E. Berg (“Berg”), on one hand, and the purchasers of Senior Secured
Convertible Notes due January 1, 2011 issued by Focus Enhancements, Inc., a
Delaware corporation (the “Company”) who are identified on Exhibit A attached
hereto, (the “Purchasers”) and Ingalls & Snyder LLC, a New York limited
liability company, as agent for the Purchasers (“Purchasers’ Agent”), on the
other hand.

 

RECITALS

 

A.                                   Collectively, the Purchasers have purchased
$10,000,000 of Senior Secured Convertible Notes Due January 1, 2011 (the
“Notes”) from the Company pursuant to a Senior Secured Convertible Note Purchase
Agreement dated as of the same date as this Agreement, which Notes are secured
by all of the assets of the Company pursuant to a Security Agreement dated as of
the same date as this Agreement (the “Purchasers’ Security Interest”).

 

B.                                     Berg has previously guarantied a Loan and
Security Agreement, dated as of November 15, 2004, as amended subsequently
through December 1, 2005 (“Bank Loan Agreement”) between Venture Banking Group,
a division of Greater Bay Bank N.A. (“Bank”) and the Company pursuant to an
Unconditional Guaranty dated as of November 15, 2004, which guaranty is secured
by all of the assets of the Company under a Security Agreement between Berg and
the Company dated as of October 26, 2000, as amended subsequently through
December 1, 2005 (the “Berg Security Interest”).

 

C.                                     The Bank and Berg are parties to an
Intercreditor Agreement (the “Bank Intercreditor Agreement”) dated as of
November 15, 2004, which has been amended to all the Purchasers as additional
parties.

 

D.                                    This Agreement provides for certain
matters of repayment and sharing of Collateral between Berg and the Purchasers.

 

NOW THEREFORE, the parties agree as follows:

 


1.               BANK COLLATERAL.  AS USED IN THIS AGREEMENT, “BANK COLLATERAL”
MEANS ALL OF THE COMPANY’S PRESENT AND FUTURE “ACCOUNTS” (SUCH TERM AS MOST
BROADLY DEFINED IN THE BANK LOAN AGREEMENT AND THE CALIFORNIA UNIFORM COMMERCIAL
CODE IN EFFECT ON THE DATE HEREOF), AND ALL PROCEEDS OF THESE ACCOUNTS.

 


2.               COLLATERAL.  AS USED IN THIS AGREEMENT, “COLLATERAL” MEANS ALL
OF THE PROPERTY OF THE COMPANY NOW OWNED AND HEREAFTER ACQUIRED.

 


3.               PRO RATA SECURITY INTEREST AND SUBORDINATION.

 


(A)          TO THE EXTENT THAT THE TOTAL AMOUNT OF DEBT SECURED BY THE BERG
SECURITY INTEREST DOES NOT EXCEED $6,500,000 PLUS ALL ACCRUED AND UNPAID
INTEREST AND FEES AND EXPENSES

 

E-1

--------------------------------------------------------------------------------


 


COLLECTIBLE UNDER THE APPLICABLE LOAN DOCUMENTS (THE “MAXIMUM PRIORITY DEBT
AMOUNT”), THE PURCHASERS AGREE THAT ALL SECURITY INTERESTS IN BANK COLLATERAL
AND CREDITOR COLLATERAL SHALL BE SHARED PRO RATA BY BERG AND THE PURCHASERS
BASED ON THE OUTSTANDING PAYMENT OBLIGATIONS OF THE COMPANY TO BERG, IF ANY
UNDER THE UNCONDITIONAL GUARANTY AND THE PURCHASERS UNDER THE NOTES, SUBJECT TO
THE FIRST PRIORITY SECURITY INTEREST OF BANK IN BANK COLLATERAL PURSUANT TO THE
BANK INTERCREDITOR AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, DEBT REMAINS
OWED TO THE BANK BY THE COMPANY UNDER THE BANK LOAN AGREEMENT.  BERG AGREES THAT
THE PURCHASERS SHALL HAVE PRIORITY OVER BERG WITH RESPECT TO ALL COLLATERAL TO
THE EXTENT THE TOTAL DEBT TO BERG AND BANK EXCEEDS THE MAXIMUM PRIORITY DEBT
AMOUNT AND THAT THE PURCHASERS SHALL BE ENTITLED TO THE VALUE OR PROCEEDS OF ALL
SUCH COLLATERAL TO THE EXTENT OF SUCH EXCESS AMOUNT OF DEBT.  IN THE EVENT ANY
COLLATERAL IS BEING SOLD OR OTHERWISE DISPOSED OF BY BERG PURSUANT TO RIGHTS
UNDER THE BERG SECURITY INTEREST OR BY OR FOR THE PURCHASERS PURSUANT TO THE
PURCHASERS’ SECURITY INTEREST IN CONNECTION WITH THE LIQUIDATION OF COMPANY
ASSETS AFTER AN EVENT OF DEFAULT, THE PARTY SELLING OR OTHERWISE DISPOSING OF
SUCH COLLATERAL SHALL APPLY THE PROCEEDS THEREOF PRO RATA IN RESPECT OF ITS
SHARE OF THE TOTAL DEBT THEN OWED BY THE COMPANY TO BERG AND THE PURCHASERS, MAY
DEDUCT THE OTHER PARTY’S PRO RATA SHARE OF THE COLLECTIBLE ENFORCEMENT FEES AND
EXPENSES AND SHALL PAY OVER THE REMAINING SHARE TO THE OTHER PARTY (SO LONG AS
THE DEBT TO BERG DOES NOT EXCEED THE MAXIMUM PRIORITY DEBT AMOUNT).  THUS, BY
WAY OF EXAMPLE, BUT NOT OF LIMITATION, IF THE TOTAL DEBT OWED BY THE COMPANY TO
BERG IS $6,500,000 AND THE TOTAL DEBT OWED BY THE COMPANY TO THE PURCHASERS IS
$10,000,000, UPON A SALE OF COLLATERAL BY BERG THAT REALIZES GROSS PROCEEDS OF
$2,000,000, BERG CAN RETAIN $787,879 PLUS 60.61% OF THE EXPENSES OF SALE, AND
MUST PAY OVER TO THE PURCHASERS OR TO THE PURCHASERS’ AGENT FOR THEIR RESPECTIVE
ACCOUNTS, ALL REMAINING PROCEEDS.

 


(B)         THE PRIORITIES SPECIFIED IN THIS AGREEMENT SHALL BE APPLICABLE
IRRESPECTIVE OF THE TIME OR ORDER OF ATTACHMENT OR PERFECTION OF ANY SECURITY
INTEREST OR THE TIME OR ORDER OF FILING OF ANY FINANCING STATEMENTS OR OTHER
DOCUMENTS, OR THE GIVING OF ANY NOTICES OF PURCHASE MONEY SECURITY INTERESTS OR
OTHER NOTICES, OR POSSESSION OF ANY COLLATERAL, OR ANY STATUTES, RULES OR LAW,
OR COURT DECISIONS TO THE CONTRARY.

 


(C)          THE SUBORDINATIONS AND PRIORITIES SPECIFIED IN THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON THE NONAVOIDABILITY AND PERFECTION OF THE SECURITY
INTEREST TO WHICH ANOTHER SECURITY INTEREST IS SUBORDINATED, AND IF THE SECURITY
INTEREST TO WHICH ANOTHER SECURITY INTEREST IS SUBORDINATED IS NOT PERFECTED OR
IS AVOIDABLE, FOR ANY REASON, THEN THE SUBORDINATIONS AND RELATIVE PRIORITY
PROVIDED FOR IN THIS AGREEMENT SHALL NOT BE EFFECTIVE AS TO THE PARTICULAR
COLLATERAL WHICH IS THE SUBJECT OF THE UNPERFECTED OR AVOIDABLE SECURITY
INTEREST.

 


(D)         BERG AGREES THAT IF THERE IS AN EVENT OF DEFAULT BY THE COMPANY
UNDER THE BANK LOAN AGREEMENT (AS SUCH AN EVENT IS DEFINED THEREUNDER) WHICH IS
NOT CURED, OR OTHERWISE RESOLVED AS EVIDENCED BY THE BANK’S WITHDRAWAL OF THE
NOTICE OF DEFAULT, WITHIN 30 DAYS AFTER NOTICE OF THE DEFAULT IS GIVEN TO THE
COMPANY, HE WILL PAY ALL AMOUNTS THEN OWED TO BANK BY THE COMPANY THAT ARE
SUBJECT TO HIS UNCONDITIONAL GUARANTY AND WILL ACQUIRE THE BANK SECURITY
INTEREST, WHICH HE WILL HOLD SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 


4.               TERMINATION STATEMENTS.  IN THE EVENT ANY COLLATERAL IS BEING
SOLD OR OTHERWISE DISPOSED OF IN CONNECTION WITH THE LIQUIDATION OF ASSETS UPON
OR AFTER AN EVENT OF DEFAULT UNDER ANY PRESENT OR FUTURE INSTRUMENT OR AGREEMENT
BETWEEN THE COMPANY AND BERG, OR BY THE PURCHASERS’ AGENT PURSUANT TO ANY
PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN THE

 

E-2

--------------------------------------------------------------------------------


 


COMPANY AND THE PURCHASERS, EACH SUCH PARTY TO THIS AGREEMENT SHALL PROMPTLY
DELIVER TO THE OTHER A NOTICE THEREOF, AND EACH PARTY AGREES TO PROMPTLY EXECUTE
AND DELIVER TO THE OTHER, UPON ITS REQUEST, ALL APPROPRIATE UCC TERMINATION
STATEMENTS OR PARTIAL RELEASES WITH RESPECT TO ANY SUCH COLLATERAL.

 


5.               PURCHASERS’ AND BERG’S RIGHTS.  THE PURCHASERS AND BERG EACH
AGREE THAT THE OTHER MAY AT ANY TIME, AND FROM TIME TO TIME, WITHOUT THE CONSENT
OF THE OTHER PARTY AND WITHOUT NOTICE TO THE OTHER PARTY, RENEW OR EXTEND ANY OF
THE INDEBTEDNESS, LIABILITIES OR OBLIGATIONS OWING TO IT FROM THE COMPANY (THE
“SECURED OBLIGATIONS”) OR THAT OF ANY OTHER PERSON AT ANY TIME DIRECTLY OR
INDIRECTLY LIABLE FOR THE PAYMENT OF ANY SECURED OBLIGATIONS, ACCEPT PARTIAL
PAYMENTS OF THE SECURED OBLIGATIONS, SETTLE, RELEASE (BY OPERATION OF LAW OR
OTHERWISE), COMPOUND, COMPROMISE, COLLECT OR LIQUIDATE ANY OF THE SECURED
OBLIGATIONS, MAKE LOANS OR ADVANCES TO THE COMPANY SECURED IN WHOLE OR IN PART
BY COLLATERAL OR REFRAIN FROM MAKING ANY LOANS OR ADVANCES TO THE COMPANY,
CHANGE, ALTER OR VARY THE INTEREST CHARGE ON, OR ANY OTHER TERMS OR PROVISIONS
OF THE SECURED OBLIGATIONS OR ANY PRESENT OR FUTURE INSTRUMENT, DOCUMENT OR
AGREEMENT WITH THE COMPANY, AND TAKE ANY OTHER ACTION OR OMIT TO TAKE ANY OTHER
ACTION WITH RESPECT TO ITS SECURED OBLIGATIONS OR ITS COLLATERAL AS IT DEEMS
NECESSARY OR ADVISABLE IN ITS SOLE DISCRETION.  THE PURCHASERS AND BERG EACH
WAIVE ANY RIGHT TO REQUIRE THE OTHER TO MARSHAL ANY COLLATERAL OR OTHER ASSETS
IN FAVOR OF IT OR AGAINST OR IN PAYMENT OF ANY OR ALL OF ITS SECURED
OBLIGATIONS.

 


6.               NO COMMITMENT BY BERG OR THE PURCHASERS.  IT IS UNDERSTOOD AND
AGREED THAT THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT OR
AGREEMENT BY THE PURCHASERS OR BERG TO CONTINUE FINANCING ARRANGEMENTS WITH THE
COMPANY, AND THAT THE PURCHASERS AND BERG, SUBJECT TO THE TERMS OF SUCH
FINANCING ARRANGEMENTS, MAY TERMINATE SUCH ARRANGEMENTS AT ANY TIME.

 


7.               INSURANCE.  THE PURCHASERS AND BERG EACH HAVING A PRO RATA
SECURITY INTEREST OR LIEN IN THE COLLATERAL SHALL, SUBJECT TO SUCH PURCHASER’S
OR BERG’S RIGHTS UNDER ITS AGREEMENTS WITH THE COMPANY AND TO THE BANK
INTERCREDITOR AGREEMENT, HAVE THE RIGHT TO ANY SETTLEMENT OF ANY INSURANCE
POLICY IN THE EVENT OF ANY LOSS PRO RATA BY BERG AND THE PURCHASERS BASED ON THE
THEN OUTSTANDING PAYMENT OBLIGATIONS OF THE COMPANY TO BERG AND THE PURCHASERS
PURSUANT TO THE NOTES.

 


8.               BANKRUPTCY FINANCING.  IN THE EVENT OF ANY FINANCING OF THE
COMPANY BY THE PURCHASERS OR BERG DURING ANY BANKRUPTCY, ARRANGEMENT, OR
REORGANIZATION OF THE COMPANY, EACH OF BERG AND THE PURCHASERS AGREES THAT THE
OTHER’S “SECURED OBLIGATIONS” SHALL INCLUDE WITHOUT LIMITATION ALL INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS INCURRED BY THE COMPANY IN ANY SUCH PROCEEDING, AND
THE OTHER’S “COLLATERAL” SHALL INCLUDE WITHOUT LIMITATION ALL COLLATERAL ARISING
DURING ANY SUCH PROCEEDING, AND THIS AGREEMENT SHALL CONTINUE TO APPLY DURING
ANY SUCH PROCEEDING.

 


9.               NOTICES OF DEFAULT; CONSULTATION.  BERG AND THE PURCHASERS
AGREE TO USE THEIR BEST EFFORTS TO GIVE TO THE OTHER COPIES OF ANY WRITTEN
NOTICE OF THE OCCURRENCE OR EXISTENCE OF AN EVENT OF DEFAULT SENT TO THE
COMPANY, SIMULTANEOUSLY WITH THE SENDING OF SUCH NOTICE TO THE COMPANY, AND TO
CONSULT WITH EACH OTHER FOR A REASONABLE PERIOD, NOT TO EXCEED 60 DAYS, AS TO
ENFORCEMENT OF THEIR RESPECTIVE REMEDIES AGAINST THE COMPANY AND ITS PROPERTY,
BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY OF SUCH NOTICE OR CREATE
A CAUSE OF ACTION AGAINST OR LIABILITY ON THE PART OF

 

E-3

--------------------------------------------------------------------------------


 


THE PARTY FAILING TO GIVE SUCH NOTICE, NOR SHALL IT CREATE ANY CLAIM OR RIGHT ON
BEHALF OF THE OTHER PARTY, THE COMPANY OR ANY THIRD PARTY.  THE SENDING OF SUCH
NOTICE SHALL NOT GIVE THE RECIPIENT THE OBLIGATION TO CURE SUCH DEFAULT OR EVENT
OF DEFAULT.

 


10.         NO CONTEST.  NEITHER BERG NOR THE PURCHASERS SHALL CONTEST THE
VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY LIEN OR SECURITY
INTEREST GRANTED TO THE OTHER, AND EACH AGREES TO COOPERATE IN THE DEFENSE OF
ANY ACTION CONTESTING THE VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF
SUCH LIENS OR SECURITY INTEREST AT THE COST OF THE PARTY DEFENDING SUCH ACTION.

 


11.         FINANCIAL CONDITION OF COMPANY.  BERG AND THE PURCHASERS ARE EACH
PRESENTLY INFORMED OF THE FINANCIAL CONDITION OF THE COMPANY AND OF ALL OTHER
CIRCUMSTANCES WHICH A DILIGENT INQUIRY WOULD REVEAL AND WHICH BEAR UPON THE RISK
OF NON-PAYMENT OF THE SECURED OBLIGATIONS OWING TO THEM.  BERG AND THE
PURCHASERS EACH WAIVE ANY RIGHT TO REQUIRE THE OTHER TO DISCLOSE TO IT ANY
INFORMATION WHICH THE OTHER MAY NOW OR HEREAFTER ACQUIRE CONCERNING THE COMPANY.

 


12.         WAIVER OF JURY TRIAL.  THE PURCHASERS AND BERG EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO:  (I) THIS AGREEMENT; OR (II) ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN THE PURCHASERS AND BERG RELATING TO THE
COMPANY; OR (III) ANY CONDUCT, ACTS OR OMISSIONS OF THE PURCHASERS OR BERG OR
ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER
PERSONS AFFILIATED WITH THE PURCHASERS OR BERG, RELATING TO THE COMPANY, IN EACH
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 


13.         GENERAL.  BERG AND THE PURCHASERS ARE NOT IN ANY MANNER TO BE
CONSTRUED TO BE PARTNERS OR JOINT VENTURERS OR TO HAVE ANY OTHER LEGAL
RELATIONSHIP OTHER THAN AS EXPRESSLY SET FORTH IN WRITTEN AGREEMENTS BETWEEN
THEM.  BERG AND THE PURCHASERS EACH AGREE TO EXECUTE ALL SUCH DOCUMENTS AND
INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS THE OTHER SHALL REASONABLY REQUEST IN
ORDER TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
APPROPRIATE AMENDMENTS TO FINANCING STATEMENTS EXECUTED BY THE COMPANY IN FAVOR
OF BERG OR THE PURCHASERS IN ORDER TO REFER TO THIS AGREEMENT (BUT THIS
AGREEMENT SHALL REMAIN FULLY EFFECTIVE NOTWITHSTANDING ANY FAILURE TO EXECUTE
ANY ADDITIONAL DOCUMENTS, INSTRUMENTS, OR AMENDMENTS).  BERG AND THE PURCHASERS
EACH REPRESENTS AND WARRANTS TO THE OTHER THAT IT HAS NOT HERETOFORE TRANSFERRED
OR ASSIGNED ANY FINANCING STATEMENT NAMING THE COMPANY AS DEBTOR AND IT AS
SECURED PARTY, AND THAT IT WILL NOT DO SO WITHOUT FIRST NOTIFYING THE OTHER IN
WRITING, AND DELIVERING A COPY OF THIS AGREEMENT TO THE PROPOSED TRANSFEREE OR
ASSIGNEE, AND OBTAINING THE ACKNOWLEDGMENT OF THE PROPOSED TRANSFEREE OR
ASSIGNEE THAT THE TRANSFER OR ASSIGNMENT IS SUBJECT TO ALL OF THE TERMS OF THIS
AGREEMENT.  THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PURCHASERS AND BERG
AND THEIR SUCCESSORS AND ASSIGNS, AND NEITHER THE COMPANY NOR ANY OTHER PERSON
SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE
EXISTENCE OF, THIS AGREEMENT, PROVIDED THAT THIS AGREEMENT EXTENDS CERTAIN
RIGHTS TO BANK IN CONCERT WITH THE BANK INTERCREDITOR AGREEMENT.  THIS AGREEMENT
SETS FORTH IN FULL THE TERMS OF AGREEMENT BETWEEN BERG AND THE PURCHASERS WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED OR AMENDED, NOR
MAY ANY RIGHTS HEREUNDER BE WAIVED, EXCEPT IN A WRITING SIGNED BY BERG AND THE
PURCHASERS.  IN THE EVENT OF ANY

 

E-4

--------------------------------------------------------------------------------


 


LITIGATION BETWEEN THE PARTIES BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ALL OF ITS COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES) FROM THE NON-PREVAILING PARTY. 
THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF CALIFORNIA.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE THE SAME INSTRUMENT.

 


14.         PURCHASERS’ AGENT.  BERG ACKNOWLEDGES THAT PURCHASERS’ AGENT HAS
BEEN AUTHORIZED BY THE PURCHASERS TO ACT FOR THE PURCHASERS IN ALL MATTERS UNDER
THE SECURITY AGREEMENT AND HE AGREES TO ACCEPT THE ACTS AND WRITINGS OF THE
PURCHASERS’ AGENT ON THEIR BEHALF.  EACH OF THE UNDERSIGNED PURCHASERS AGREES
THAT ALL ACTS AND WRITINGS OF THE PURCHASERS’ AGENT CONSISTENT WITH THE TERMS OF
THIS AGREEMENT SHALL BE BINDING ON SUCH PURCHASER FOR ALL PURPOSES UNDER THIS
AGREEMENT.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Intercreditor Agreement as of January 24, 2006. 

 

 

 

 

 

 

/s/ Carl Berg

 

 

CARL E. BERG

 

 

 

 

 

 

 

 

PURCHASERS’ AGENT

 

 

 

 

 

 

 

 

By:

/s/ Thomas Boucher Jr.

 

 

 

 

 

Name:

Thomas Boucher Jr.

 

 

 

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

SIGNATURE PAGE FOR INTERCREDITOR AGREEMENT

 

E-5

--------------------------------------------------------------------------------


 

COMPANY’S CONSENT AND AGREEMENT

 

The Company consents to the terms of this Intercreditor Agreement and agrees not
to take any actions inconsistent therewith.  The Company agrees to execute all
such documents and instruments and take all such actions as Berg or the
Purchasers’ Agent on behalf of the several Purchasers shall reasonably request
in order to carry out the purposes of this Agreement, including without
limitation appropriate amendments to financing statements.

 

 

 

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

 

 

 

 

By:

 /s/ Brett Moyer

 

 

 

 

 

Title:

 President & CEO

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

[See Exhibit A to Note Purchase Agreement]

 

E-7

--------------------------------------------------------------------------------

 